Citation Nr: 0329399	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-03 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has basic eligibility for vocational 
rehabilitation training under chapter 31, title 38, United 
States Code, or is entitled to an extension of the 12-year 
eligibility period for receiving vocational rehabilitation 
training under that chapter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at Houston, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was first notified of a compensable 
evaluation for his service connected hearing loss and 
tinnitus in May 1968.

2.  The veteran's basic 12-year period of eligibility for 
vocational rehabilitation training under Chapter 31 expired 
in May 1980.

3.  The veteran's service-connected disability does not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; and 
he does not have an employment handicap.

4.  The veteran's service connected hearing loss and tinnitus 
have not been the cause of any period of unemployment, an 
unstable work history, or maladaptive behavior, as the 
veteran has been continuously employed, full-time, from 1973 
to 1998, and from 1998 to present has been self-employed.


CONCLUSION OF LAW

The veteran's statutory period of eligibility for vocation 
rehabilitation under chapter 31, titled 38, has expired, and 
the criteria for extension of that period are not met.  38 
U.S.C.A. §§ 3101, 3103, 5107 (West 2002); 38 C.F.R. §§ 21.40, 
21.41, 21.42, 21.44, 21.52 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and, thus, do not apply in vocational rehabilitation 
benefits which are governed by Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the 
Board feels compelled to point out that the record reflects 
that the veteran was provided with a copy of the appealed 
February 2001 decision, and was provided a Statement of the 
Case dated March 2002.  These documents provided notification 
of the information and evidence necessary to substantiate 
this claim.  The RO obtained the veteran's employment history 
from the veteran and has provided the veteran with a complete 
vocational evaluation.  The veteran received a hearing before 
the undersigned Acting Veterans Law Judge in March 2003.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Facts

The veteran filed an application for vocational 
rehabilitation services in August 2000.  Records indicate 
that the veteran was granted service connection for hearing 
loss and tinnitus at noncompensable evaluations by a May 1968 
rating decision.    However, these noncompensable evaluations 
were combined to award the veteran a 10% total service 
connected disability evaluation, from May 1967.  A January 
1975 rating decision increased the veteran's evaluation for 
his service connected hearing loss to a 20 percent 
evaluation, effective August 1974, and continued the 
veteran's evaluation for his service connected tinnitus at a 
noncompensable evaluation.  Records further indicate that the 
veteran received an educational allowance to attend school in 
1975 and 1976.  In a rating decision dated August 2001, the 
veteran was granted an increase in his service-connected 
tinnitus, to a 10 percent evaluation, and was continued at a 
20 percent evaluation for his service connected hearing loss.

A VA vocational evaluation report from contract counselors, 
dated December 2000, is of record.  It notes the veteran's 
financial status and work history, to include his self-
employment from 1998 to present as a computer web consultant 
and his previous employment from 1979 to 1998 as the 
owner/manager of an electronics business.  The veteran 
reported that as a result of his impaired hearing, he had 
difficulty with listening and understanding sound and the 
spoken word.  He reported that his disability condition 
caused him to be unable to perform his usual work activity.  
The report indicated that the veteran's testing outcomes 
indicated that working in the computer field would be 
compatible with the veteran's abilities and interests, and 
that he would most likely be successful.  It was noted that 
the veteran wanted to complete his Bachelor's Degree in 
Computer Studies in the Houston area.  The veteran stated 
that his service-connected disabilities have affected his 
ability to work by imposing physical limitations.  It was 
noted that he was currently self-employed in a job compatible 
with his disabilities, but the contract counselor opined that 
it was hardly gainful employment.  The contract counselor 
indicated that he thought the veteran would do well in 
school, and on completion of schooling, would be more 
competitive in the job market.

A counseling record-narrative report dated February 2001 is 
of record.  It concluded that the veteran did have an 
impairment of employability, and that the veteran's service 
connected disabilities contributed to the impairment of 
employability, however, the counselor indicated that he felt 
that the veteran had overcome the effects of his impairment 
of his employability, such that the veteran did not have an 
employment handicap.  In this regard, it was noted that the 
veteran had 16 months and 23 days of creditable entitlement 
available under Chapter 31.  The estimated basic termination 
dated for the veteran had been established as May 1980, and 
because the veteran's estimated termination dated had 
expired, the veteran would require a serious employment 
handicap to be determined entitled to vocational 
rehabilitation services.  The veteran reported that his 
service-connected hearing loss impacted him in that he had 
difficulty understanding what people were saying at certain 
pitch levels.  He noted that mumbling was difficult for him 
to understand.  He reported that he could read lips somewhat, 
but that without further feedback, what others say to him at 
times is difficult to understand.  He reported that his 
tinnitus caused him to have difficulty sleeping.  He reported 
that he was currently self employed as a web designer, but 
earned only $3000 last year.  He reported that he had a 
bachelor's degree in Slavic languages acquired in 1972, and 
that he went to graduate school but did not complete his 
program.  He indicated that he had been attending school from 
1991 to the present studying computer technology.

It was noted that the veteran was starting up his business 
and had been taking computer courses since 1991 to enhance 
his knowledge and business.  The veteran was requesting more 
computer training to enhance this business venture.  Although 
the veteran had indicated that he was only earning 
approximately $3000 per year, the counselor noted that it had 
been considered that he was just starting up his company and 
that he chose this particular field.  It had been determined 
that his disabilities were not considered an employment 
handicap in considering his skills and abilities, and current 
vocational ventures.  Veteran had chosen to pursue self-
employment in this field and began exploring computer related 
occupations as he began studying computer courses in 1991.  
Although his current income was limited, he had chosen self-
employment and was aware that self-employment was a difficult 
venture.  The veteran was noted to be aware of organizations 
in community assisting with small business development plans.  
Veteran had been attending computer science courses through a 
local community college to enhance his computer knowledge.  
Additional computer courses were not deemed necessary to 
support his business ventures.  Veteran indicated his intent 
to continue his small business ventures although he was only 
in receipt of limited income.  The counselor opined that his 
service-connected disabilities were not contributing to an 
employment handicap in regard to his vocational field of 
choice.  Veteran's impairment of employability was not 
outside of his control due to disability issues in relation 
to his field of choice.  The counselor noted that if the 
veteran was still in pursuit of occupations in relation to 
Slavic Languages, then consideration of employment handicap 
may be more apparent, but not in relation to the field that 
he had been pursuing during this decade.  The vocational 
rehabilitation counselor attempted to investigate further 
into veteran's lifestyle regarding living within budget with 
$3000 per year, but was unable to clarify.  Veteran indicated 
that he was relying on compensation and salary.  Veteran had 
a history of owning/managing his own business since 1979.  In 
regard to the contractor's evaluation, it was noted that the 
veteran appeared to need services; however, this counselor 
noted that there were concerns with opinions noted by the 
contractor without understanding the concept of VA 
entitlement criteria.  The counselor noted that the 
contracting report should be viewed in light of testing 
results and information provided versus opinions of the 
evaluator.  The vocational rehabilitation counselor made the 
determination that there was an impairment of employability 
present.  The vocational rehabilitation counselor also 
determined that the veteran's service-connected conditions do 
contribute to the impairment of employability.  Based upon 
the results of the initial evaluation, the counselor 
indicated that it had been determined that the veteran had 
overcome the effects of impairment of employability.  It was 
determined that the veteran did not have an employment 
handicap based on the effects of the service-connected 
conditions to the veteran's overall vocational impairment.  
It was noted that the veteran would additionally need to be 
found with a serious employment handicap in order to qualify 
for vocational rehabilitation services.  The counselor 
indicated that there was no need of further explorations 
since no employment handicap was found.  The veteran had been 
able to maintain employment within his skills and abilities 
in the field of his choice.  The vocational rehabilitation 
counselor attempted to explore other alternative strategies 
to address employment concerns, but veteran remained centered 
on his field of choice.

The veteran, in his substantive appeal dated April 2002, 
indicated that his hearing loss and tinnitus limited his 
ability to acquire and retain a career in Slavic languages.  
The veteran indicated that this was evident to him when he 
tried to find employment in Slavic language translation or 
teaching after receiving his bachelor's degree.  The veteran 
indicated that he then realized that a reevaluation of his 
career aspirations was necessary, and he eventually was 
forced into self-employment.  The veteran further indicated 
that, over the last twenty years, he became interested in the 
computer technology field, but because of his career 
background, any serious career change required a 
comprehensive reeducation.  The veteran indicated that he set 
about to achieve this reeducation on his own.  The veteran 
further indicated that a career in the computer industry 
required extensive knowledge of certain computer applications 
and technologies.  The veteran indicated he had acquired 
enough knowledge and experience in the computer field to be a 
benefit to an employer in that field, however, he felt any 
employer would have to invest further in his education and 
experience in their particular industry, which he did not 
feel any employer would be likely to do.  Therefore, the 
veteran indicated that he continues his self-employment and 
his dependency on his government disability.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in March 2003.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that he received a degree in Slavic Languages in 
1972.  The veteran indicated that he felt that his service 
connected hearing loss disability prevented him from being 
proficient in either translating or understanding the spoken 
word, or teaching the languages that he was being taught.  
The veteran reported that after he graduated, he realized 
that he could not get a career because employers wanted 
proficiency in language and wanted him to be able to 
communicate proficiently with others.  The veteran indicated 
that after he graduated he could only get a job as a taxi 
driver or a janitor.  The veteran reported that he was 
managing people in his janitorial position, which he had a 
hard time doing because he could not understand what they 
were saying.  He indicated that he then secured a position 
with an electronics manufacturer, in sales and as a 
technician, although he had difficulty with customers.   He 
indicated that at that point, he felt his only alternative 
was working with computer systems, which he did, and then he 
took computer courses in the 1980s and retrained himself in 
the computer field.  The veteran indicated that he had 
received some computer training, and worked as a technician, 
but could not find a job.  He did not have certification as a 
computer technician.  The veteran reported that he was 
presently self-employed, setting up networks, and 
troubleshooting computers, and implementing software.  The 
veteran reported that he made $10,000 two years ago, and that 
he was hoping to make between $5,000 and $10,000 this year.  
He reported that he felt he could not tell a customer what he 
was an expert in, without having any certification.  The 
veteran indicated that his hearing problems did not affect 
this kind of work, because he did not have to have a lot of 
personal interaction in this field.  The veteran indicated 
that he felt that if he was further trained in this field he 
could be very productive.  He reported that in the recent 
past, he had been able to secure some positions, but not any 
that generated a lot of money.

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law pertinently provides 
that an "employment handicap" does not exist when either 
the veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

Even though the veteran's 12-year period of eligibility for 
vocational rehabilitation has expired, the governing statutes 
provide that the 12-year eligibility period may be extended 
beyond the delimiting date, if the veteran establishes that 
he has a "serious employment handicap."  38 C.F.R. § 21.44.  
A serious employment handicap is defined as a significant 
impairment resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).  

A serious employment handicap may exist when the veteran has 
a prior history of poor adjustment in training and 
employment, or, if special efforts will be needed if the 
veteran is to be rehabilitated, or, if the veteran's 
situation presents special problems due to non-service- 
connected disability, family pressures, etc., and a number of 
special and supportive services are needed to effect 
rehabilitation.  38 C.F.R. § 21.52(d).  In addition, a 
finding of a serious employment handicap may be made when the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history, as well as 
when the veteran has demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs. 38 C.F.R. § 21.52(e).

It appears from the record that the veteran's claim has been 
denied based on a finding that he has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  If such is true, than a veteran does not 
have an "employment handicap" under VA regulations at 38 
C.F.R. § 21.51(f)(2)(iii), nor does he have a "serious 
employment handicap," such that he would be eligible for 
these benefits beyond his delimiting date of May 1980.

In this case, the veteran has an impairment to employment, 
and his service-connected condition contributes to the 
impairment of his employment. This is not in dispute.  Under 
VA regulations, however, when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment, the VA must find that an "employment 
handicap," as VA defines such a handicap, does not exist.

The record shows that the veteran is currently self-employed 
as a web designer.  Previously, the veteran was employed for 
19 years as the owner/manager of an electronics business.  A 
VA vocational rehabilitation evaluation suggests that these 
occupations are consistent with his pattern of abilities, 
aptitudes, and interests.  The Board acknowledges the 
veteran's assertions that having a bachelor's degree in 
computer science may make the veteran more employable.  
However, the Board does not find that the veteran has been 
unable to obtain an entry-level job in his field without such 
a degree.  The record shows that the veteran has been able to 
maintain employment in his chosen field with his current 
level of education.  It was the veteran's choice to become 
self-employed.  Therefore the Board must find that the 
veteran does not currently have an "employment handicap," 
such that he is entitled to vocational rehabilitation under 
Chapter 31.  While it may be true that a bachelor's degree in 
a computer related field would generate more income and 
provide greater job flexibility, the overall record does not 
suggest that such a degree is needed to obtain an entry level 
position suitable for the veteran.

A review of the record shows that the veteran has overcome 
any employment handicap that may have been present, and an 
employment handicap does not exist. 38 C.F.R. § 21.51(f).  
There is no evidence of record suggesting that he was denied 
employment due to any disability, lack of educational 
training, or as a result of an employer's negative attitudes 
towards him because of his service- connected disability (or 
for that matter, non-service-connected disabilities).  The 
evidence shows that the veteran experiences only minimal 
symptoms from his service-connected disability, and this 
disability does not interfere with his current career.  The 
Board finds therefore that the veteran has overcome any 
impairment of employability.

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  In light of the foregoing, the Board 
concludes that the veteran's disabilities do not prevent him 
from obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has not been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51.  Thus there is no 
basic entitlement to Chapter 31 vocational rehabilitation 
benefits.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether he 
is entitled to Chapter 31 benefits by virtue of 38 U.S.C.A. § 
3102(2), which is premised on a "serious employment 
handicap," since a finding of "serious employment handicap' 
is predicated, in part, on the finding of an "employment 
handicap."  38 C.F.R. § 21.52(f).  However, the Board points 
out that VA regulations state that a counseling psychologist 
in the Vocational Rehabilitation and Counseling Division 
shall make determinations of serious employment handicap.  38 
C.F.R. § 21.52(f).  In this case, the Vocational 
Rehabilitation and Counseling Division determined in February 
2001 that the veteran does not have a serious employment 
handicap.  The Board concurs with this determination.  As 
noted, the veteran has maintained steady employment from 1973 
through the present, and he has a satisfactory work history.  
Moreover, no special problems, such as due to family pressure 
or a need for rehabilitation, have been established.  Thus, 
the veteran does not meet the criteria for an extension 
beyond the 12-year period of eligibility for receiving 
vocational rehabilitation training.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The appeal for eligibility for vocational rehabilitation or 
for an extension of the basic 12-year period for eligibility 
for vocational rehabilitation under Chapter 31, title 38, 
United States Code, is denied.



	                        
____________________________________________
	M. E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



